                                                                                  Case 2:20-cv-01066-JCM-VCF Document 24
                                                                                                                      25 Filed 06/07/21
                                                                                                                               06/11/21 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                               UNITED STATES DISTRICT COURT

                                                                              8                                       DISTRICT OF NEVADA

                                                                              9   DIANA PAUN, an individual;                             Case No.: 2:20-cv-01066-JCM-VCF
                                                                             10                                     Plaintiff;
                                                                             11   v.
Law Office of Kevin L. Hernandez




                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  BANK OF AMERICA, N.A., a national banking                    STIPULATION AND ORDER FOR
                                                                             13   association; EQUIFAX INFORMATION                               DISMISSAL OF DEFENDANT
                                       8872 S. Eastern Avenue, Suite 270




                                                                                  SERVICES, LLC, a foreign limited-liability                   BANK OF AMERICA, N.A. WITH
                                           Las Vegas, Nevada 89123




                                                                             14   company; EXPERIAN INFORMATION                                         PREJUDICE
                                                                                  SOLUTIONS, INC., a foreign corporation;
                                                                             15   TRANS UNION LLC, a foreign limited-liability
                                                                                  company;
                                                                             16
                                                                                                                      Defendants.
                                                                             17

                                                                             18          Plaintiff, Diana Paun (“Plaintiff”), and Defendant, Bank of America, N.A. (“BANA”) (the
                                                                             19   “Parties”) have resolved all claims, disputes, and differences between the Parties.
                                                                             20          Therefore, the Parties, by and through their respective attorneys of record, and subject to
                                                                             21   the Court’s approval, respectfully request dismissal of the above-captioned matter with prejudice
                                                                             22   ///
                                                                             23   ///
                                                                             24   ///
                                                                             25   ///
                                                                             26   ///
                                                                             27   ///
                                                                             28   ///

                                                                                                                                 Page 1 of 2
                                                                                  Case 2:20-cv-01066-JCM-VCF Document 24
                                                                                                                      25 Filed 06/07/21
                                                                                                                               06/11/21 Page 2 of 2



                                                                              1   under FRCP 41(a) as to BANA, with Plaintiff and BANA bearing their own attorneys’ fees and

                                                                              2   costs incurred in this action.

                                                                              3   Respectfully Submitted.

                                                                              4
                                                                                   Dated: June 7, 2021                         Dated: June 7, 2021
                                                                              5
                                                                                   LAW OFFICE OF                               NAYLOR & BRASTER
                                                                              6    KEVIN L. HERNANDEZ
                                                                                                                               /s/ Jennifer L. Braster
                                                                              7    /s/ Kevin L. Hernandez                      Jennifer L. Braster, Esq.
                                                                                   Kevin L. Hernandez, Esq.                    Nevada Bar No. 9982
                                                                              8    Nevada Bar No. 12594                        1050 Indigo Drive, Suite 200
                                                                                   8872 S. Eastern Avenue, Suite 270           Las Vegas, NV 89145
                                                                              9    Las Vegas, Nevada 89123                     jbraster@nblawnv.com
                                                                                   kevin@kevinhernandezlaw.com                 areams@nblawnv.com
                                                                             10    Attorney for Plaintiff
                                                                                                                               Katherine A. Neben, Esq.
                                                                             11    Dated: June 7, 2021                         Nevada Bar No. 14590
Law Office of Kevin L. Hernandez




                                                                                                                               JONES DAY
                                                                             12    WRIGHT FINLAY & ZAK, LLP                    3161 Michelson Drive, Suite 800
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                               Irvine, California 92612
                                                                             13
                                       8872 S. Eastern Avenue, Suite 270




                                                                                   /s/ Darren T. Brenner                       kneben@jonesday.com
                                                                                   Darren T. Brenner, Esq.
                                           Las Vegas, Nevada 89123




                                                                                                                               Attorneys for Defendant Experian
                                                                             14    Nevada Bar No. 8386                         Information Solutions, Inc.
                                                                                   Ramir M. Hernandez, Esq.
                                                                             15    Nevada Bar No. 13146
                                                                                   7785 W. Sahara Avenue, Suite 200
                                                                             16    Las Vegas, Nevada 89117                     IT IS SO ORDERED:
                                                                                   dbrenner@wrightlegal.net
                                                                             17    rhernandez@wrightlegal.net
                                                                                   Attorneys for Defendant Bank of America,    ____________________________________
                                                                             18    N.A                                         UNITED STATES DISTRICT JUDGE
                                                                             19    Dated: June 7, 2021                                 June 11, 2021
                                                                                                                               DATED: ____________________________
                                                                             20    QUILLING SELANDER LOWNDS
                                                                                   WINSLETT & MOSER, P.C.
                                                                             21
                                                                                   /s/ Jennifer Bergh
                                                                             22    Jennifer Bergh, Esq.
                                                                                   Nevada Bar No. 14480
                                                                             23    2001 Bryan Street, Suite 1800
                                                                                   Dallas, TX 75201
                                                                             24    jbergh@qslwm.com
                                                                                   Attorney for Defendant Trans Union LLC
                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                         Page 2 of 2
